Citation Nr: 1543208	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from May 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2014 substantive appeal, the Veteran requested a Board hearing by videoconference.  The RO sent the Veteran a notice letter in July 2014 informing him that a videoconference hearing was scheduled in August 2014.  In August 2014, the letter was returned to the RO as undeliverable.  Thus it appears that the Veteran did not receive notice of his Board hearing, and the Board finds that another attempt should be made to schedule him for a Travel Board hearing.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ascertain the Veteran's current address, including contacting the Veteran by telephone and/ or by contacting his appointed representative.  All efforts to verify the Veteran's address should be documented in the claims file.

2.  Schedule the Veteran for a videoconference hearing at the Boston RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




